Citation Nr: 9934052	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  92-02 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an increased rating for right vestibular 
Meniere's disease with high frequency hearing loss and 
tinnitus, currently evaluated 30 percent disabling.  

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from January 1966 
to April 1968 and from April 1981 to August 1984.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in 
December 1991 which denied the claimed benefits.  In 1998, 
control of the file was transferred to the Columbia, South 
Carolina, RO because the had moved to that state.  

In March 1992, a hearing was held at the RO before C.W. 
Symanski, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

This case was previously Remanded by the Board in August 1992 
and May 1994 for additional development of the record.  The 
Board issued a decision in April 1995 that denied the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  The parties submitted a Joint Motion for Remand to 
the Court, and in February 1996 the Court issued an Order 
vacating the Board's decision and remanding the case to the 
Board for further action in compliance with the Joint Motion.  

In June 1996, the Board again Remanded the case to the RO for 
additional development of the record, to include a request 
for copies of the records of all treatment that the veteran 
has received in recent years for the disability at issue, a 
request for a VA compensation examination with a medical 
opinion as to whether or not the veteran has a cerebellar 
gait, and readjudication of the issues on appeal with 
consideration of pertinent regulatory provisions.  

By a rating decision in February 1997, the RO assigned a 
separate 10 percent disability rating for the veteran's 
tinnitus.  

The Board notes that communication received from the veteran 
in December 1997 contains comments to the effect that he 
disagreed with the effective date assigned by the RO for the 
rating for tinnitus.  The record does not reflect that the RO 
has taken any action pursuant to the veteran's comments.  
That issue is not inextricably intertwined with the issues 
currently on appeal, and so is not currently before the 
Board.  The veteran's comments are referred to the RO for 
appropriate action.  


REMAND

In September 1998, the Board again Remanded the case so that 
an additional VA compensation examination could be scheduled 
in which the examiner had an opportunity to review the entire 
claims file and to furnish the medical opinion that had been 
previously requested.  Such an examination was conducted in 
December 1998, with an addendum to the examiner's report 
dated in April 1999.  It appears that the terms of the 
Board's 1996 Remand have been substantially complied with.  

However, in June 1999, subsequent to the RO's May 1999 
supplemental statement of the case, which was the RO's last 
action prior to transferring the case to the Board, VA 
revised the criteria for evaluating diseases of the ear, 
including those for Meniere's disease.  The Court has held 
that when regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran is entitled to a decision on his claim under the 
criteria which are most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board regrets that, 
in view of the fact that the RO has not had an opportunity to 
consider the veteran's increased rating claim under the 
revised rating criteria, this case must, nevertheless, once 
again be Remanded to afford the veteran due process in the 
consideration of his claims.  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed assistance from the veteran, 
the RO should request copies of up-to-date records 
of all treatment or examination, VA or non-VA, that 
the veteran has had for his service-connected 
disabilities.  All records so received should be 
associated with the claims file.  

2.  After conducting any additional evidentiary 
development deemed necessary by the record, the RO 
should again review both of the veteran's claim for 
an increased rating for his service-connected 
disabilities, with consideration of the rating 
criteria in effect both prior to and after June 10, 
1999, applying the criteria that are more favorable 
to the veteran, and with consideration of the 
provisions of 38 C.F.R. § 3.321(b) (1999).  If any 
action taken remains adverse to the veteran, he and 
his accredited representative should be provided 
with a supplemental statement of the case and they 
should be given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



